Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to claims filed on 01/15/2021; the foreign priority date (11/11/2015) is considered.
Claims 1, 4, 6, 9 and 14-16 are pending and rejected; Claims 1, 6 and 9 are independent claim; Claims 2-3, 5, 7-8 and 10-13 are canceled.

Response to Arguments
Applicant's arguments filed on 01/15/2021 have been fully considered but they are not persuasive.
With respect to applicant’s argument: Rajadurai is silent “on a trusted wireless local area network access network entity involved in device identity verification”. As claimed in independent claims: 1, 6 and 9
Examiner respectfully disagrees with applicants assertion for the following reasons: Rajadurai teaches (see Rajadurai ¶¶17, 18, 20…,  permitting the UE to access the EPC network based on one or more conditions, wherein at least a condition is based on the verification of the device identity of the UE…, request for the device identity by the EPC network 106 includes a request for the IMEI (International Mobile Equipment Identity) code or IMEISV code of the UE 108, wherein the IMEI code is used as a first device identity of the UE 108…, an authentication token (AUTN), two user identities, protected pseudonym and/or protected re-authentication id. The EPC network 106r may send the two user identities if the identities are generated; ¶19, upon retrieving the device identity of the UE, the IMEI is forwarded to the EIR by the AAA server in order to verify the device; ¶21, FIGURE 4, in accordance with one embodiment of the present invention, illustrates a method for verifying the device identity of the 
With respect to applicant’s argument: Rajadurai does not disclose the limitation, “an authentication and authorization procedure for trusted wireless local area network access to evolved packet core to include determining if an international mobile equipment identity checking by an equipment identity register in a visited public land mobile network” as required in claim 1; 
Examiner respectfully disagrees with applicant’s argument for the following reasons: Rajadurai teaches (Rajadurai ¶16, it is understood that in the present disclosure all the communications between the UE 108 and the EPC network 106, which are taking place according to the various embodiments of the present invention, get routed through the authenticator in the non-3GPP network 104 and the AAA server in the EPC network 108. Optionally, these communications may also get routed through a proxy AAA server. Such a case may arise when the UE is roaming (i.e. VPLMN). The EPC network 106 then retrieves the device identity of the UE, in step 204), disclosing the recited claim limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 9 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajadurai et al. WIPO Publication No.: WO/2010/013914 (hereinafter Rajadurai), sited in the IDS, and filed with the instant application.

Rajadurai teaches:
As to claim 1, An apparatus comprising: 
at least one processor (see Rajadurai Fig. 1); and 
at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (see Rajadurai Fig. 1), cause the apparatus at least to,
 provide functions of a third generation partnership project authentication authorization accounting server(see Rajadurai ¶¶16-22, the AAA server conducts an authentication and authorization procedure using the international mobile equipment identity (IMEI) of the user equipment (UE); Fig. 1 (104), ¶5 conditionally access an Evolved Packet Core (EPC/3GPP) ), and
perform an authentication and authorization procedure for trusted wireless local area network access to evolved packet core (see Rajadurai ¶6, The EPC network and the UE communicate with each other via an Authentication Authorization  Accounting (AAA) server of the EPC network performs and an authenticator in the non-3GPP access network),
wherein the performing said authentication and authorization procedure includes, determining if an indication is received indicating that an international mobile equipment identity checking in a visited public land mobile network is required (see Rajadurai ¶17, request for the device identity by the EPC network 106 includes a request for the IMEI(International Mobile Equipment Identity) code or IMEISV code of the UE 108, wherein the IMEI code is used as a first device identity of the UE 108) and
sending, towards a trusted wireless local area network access network, an authentication authorization accounting diameter extensible authentication protocol answer message indicating that international mobile equipment identity checking by an equipment identity register in a visited public land mobile network is requested, in response to a determination that said indication indicating that an international mobile equipment identity checking in a visited public land mobile network is required (Rajadurai ¶17, USIM application verifies whether the AUTN/flag is correct and thereby authenticates the network;  Fig. 4 ¶20, method for verifying the device identity of the UE using the EIR and thus elaborates the steps involved in the step 206 of FIGURE 2. In step 402, the EPC 

As to claims 2-3 (canceled) 
As to claim 4, the apparatus according to claim 1, wherein where in the performing said authentication and authorization procedure for trusted wireless local area network access to evolved packet core further comprises: 
determining if an indication is received indicating that retrieving an international mobile equipment identity is required (see Rajadurai ¶6, The device identity of the UE may include an IMEl (international Mobile Equipment Identity) code of the UE as a first device identity or a second device identity, which is based on a type of network access by the UE)
retrieving the international mobile equipment identity in response to determination that said indication indicating that retrieving an international mobile equipment identity is required is received (see Rajadurai ¶6, UE sends the requested device identity of the UE to the EPC network. When the UE receives the request for an IMEI code of the UE, that is, the first device identity of the UE, the UE sends the IMEI code of the UE to the EPC network); and
sending, towards said trusted wireless local area network access network, said authentication authorization accounting diameter extensible authentication protocol answer message including said retrieved international mobile equipment identity and a flag indicating that an international mobile equipment identity checking by an equipment identity register in a visited public land mobile network is requested (see Rajadurai ¶17, USIM application verifies whether the AUTN/flag is correct and thereby authenticates the network; Fig. 3 and ¶17, EPC network 106 thus receives the device identity of the UE 108 through the second EAP message from the UE 108, in step 310, wherein the device identity of the UE 108 may include the requested IMEI code of the UE 108, or the MEID of the UE 108, or the MAC address of the UE 108)


As to claim 14, the apparatus according to claim 1, wherein the performing said authentication and authorization procedure for trusted wireless local area network access to evolved packet core further comprises: receiving, from a third generation partnership project authentication authorization accounting proxy, an indication to (i) continue said authentication and authorization procedure or (ii) stop said authentication and authorization procedure, in response to a request for said international mobile equipment identity checking by an equipment identity register in a visited public land mobile network (see Rajadurai ¶21, the EPC network finally 106 permits, in step 208, the UE 108 to access the EPC network 104 depending on the verification of the device identity of the UE 108. The EPC network 106 could also permit the UE 108 to access the EPC network 106 based on other condition that may be suitable in the context… [i.e. depending on the verification of the device stop/continue permission).

Rajadurai teaches:
As to claim 6, an apparatus comprising: 
at least one processor (see Rajadurai Fig .1); and 
at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (see Rajadurai Fig. 1), cause the apparatus at least to,
provide functions of a trusted wireless local area network access network entity (See Rajadurai ¶15 and Fig. 2, trusted network), 
perform an authentication and authorization procedure for trusted wireless local area network access to evolved packet core (see Rajadurai ¶¶16-22, the AAA server conducts an authentication and authorization procedure using the international mobile equipment identity (IMEI) of the user equipment (UE); Fig. 1 (104) & ¶15, non-3GPP network is a trusted network), and 
determining if a received authentication authorization accounting diameter extensible authentication protocol answer message includes a flag indicating that an international mobile equipment identity checking by an equipment identity register in a visited public land mobile network is requested (see Rajadurai ¶17, USIM application verifies whether the AUTN/flag is correct and thereby authenticates the network; ¶19, upon retrieving the device identity of the UE; ¶¶17-20, the IMEI is forwarded to the EIR by the AAA server in order to verify the device), and
sending towards a third generation partnership project authentication authorization accounting proxy, an authentication authorization accounting diameter extensible authentication protocol request message including said flag indicating that an international mobile equipment identity checking by said equipment identity register in said visited public land mobile network is requested, in response to a determination that an international mobile equipment identity checking by an equipment identity register in a visited public land mobile network is requested is contained in said received authentication authorization accounting diameter extensible authentication protocol answer message (Rajadurai Fig. 4 ¶20, method for verifying the device identity of the UE using the EIR and thus elaborates the steps involved in the step 206 of FIGURE 2. In step 402, the EPC network 106 sends a request to the EIR using a diameter message or a MAP message for verifying the device identity of the UE 108; ).

Claims 7-8 (canceled)
As to claim 15, the apparatus according to claim 6, wherein the performing said authentication and authorization procedure for trusted wireless local area network access to evolved packet core further comprises: sending an authentication authorization accounting diameter extensible authentication protocol request message including said international mobile equipment identity and a flag indicating that said international mobile equipment identity checking by an equipment identity register in a visited public land mobile network is requested, in response to the receiving the authentication authorization accounting diameter extensible authentication protocol answer message (Rajadurai ¶17, USIM application verifies whether the AUTN/flag is correct and thereby authenticates the network; Fig. 4 ¶20, method for verifying the device identity of the UE using the EIR and thus elaborates the steps involved in the step 206 of FIGURE 2. In step 402, the EPC network 106 sends a request to the EIR using a diameter message or a MAP message for verifying the device identity of the UE 108).

Rajadurai teaches:
As to claim 9, an apparatus comprising: 
at least one processor (see Rajadurai Fig. 1); and 
at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (see Rajadurai Fig. 1), cause the apparatus at least to,
provide functions of a third generation partnership project authentication, authorization and accounting proxy (see Rajadurai ¶16, proxy AAA server), 
perform an authentication and authorization procedure for trusted wireless local area network access to evolved packet core (see Rajadurai ¶¶16-22, the AAA server conducts an authentication and authorization procedure using the international mobile equipment identity (IMEI) of the user equipment (UE); Fig. 1 (104) & ¶15, non-3GPP network is a trusted network), 
wherein the performing said authentication and authorization procedure includes, determining, if a received authentication authorization accounting diameter extensible authentication protocol request message includes a flag indicating that international mobile equipment identity checking by an equipment identity register in a visited public land mobile network is requested (see Rajadurai ¶17, USIM application verifies whether the AUTN/flag is correct and thereby authenticates the network; ¶20, the EPC network 106 sends a request to the EIR using a diameter message or a MAP message for verifying the device identity of the UE 108),
sending, towards a third generation partnership project authentication authorization accounting server an authentication authorization accounting request message including an indication whether to continue or stop said authentication and authorization procedure, based on the determining (see Rajadurai ¶21, the EPC network finally 106 permits, in step 208, the UE 108 to access the EPC network 104 depending on the verification of the device identity of the UE 108. The EPC network 106 could also permit the UE 108 to access the EPC network 106 based on other condition that may be suitable in the context… [i.e. depending on the verification of the device stop/continue permission). 

As to claims 10-13 (canceled).

As to claim 16, he apparatus according to claim 9, wherein the performing said authentication and authorization procedure further comprises, in response to receiving an authentication authorization accounting diameter extensible authentication protocol request message including an international mobile equipment identity and a flag indicating that said international mobile equipment identity checking by an equipment identity register in a visited public land mobile network is requested: requesting said equipment identity register in said visited public land mobile network to check said international mobile equipment identity; and providing to said third generation partnership project authentication authorization accounting server said indication (Rajadurai ¶17, USIM application verifies whether the AUTN/flag is correct and thereby authenticates the network; Fig. 4 ¶20, method for verifying the device identity of the UE using the EIR and thus elaborates the steps involved in the step 206 of FIGURE 2. In step 402, the EPC network 106 sends a request to the EIR using a diameter message or a MAP message for verifying the device identity of the UE 108).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478.  The examiner can normally be reached on Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGA WOLDEMARIAM/               Examiner, Art Unit 2433                      

/JEFFREY C PWU/             Supervisory Patent Examiner, Art Unit 2433